DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Greene et al (US Publication No. 2020/0152756).
Regarding claim 1, Greene discloses a semiconductor device, comprising: a substrate 102; a gate structure Fig 1A on the substrate; a source/drain (S/D) region Fig 1B, 108, located in the substrate and on a side of the gate structure Fig 1A-1B; and a contact landing Fig 7, 502 on and connected to the S/D region, wherein the contact wraps around the S/D region Fig 7, 502.
Regarding claim 2, Greene discloses wherein a landing area of the contact on the S/D region is substantially equal to a surface area of a portion of the S/D region not covered by the substrate and the gate structure Fig 8 ¶0037.
Regarding claim 3, Greene discloses wherein a portion of the contact is laterally aside the S/D region to cover a sidewall of the S/D region Fig 8.


Regarding claim 9, Greene discloses a fin-type field effect transistor (FinFET) device, comprising: a substrate 102 having a fin 104 and an isolation structure aside the fin; a gate structure Fig 1A on the substrate and across the fin Fig 1A; a source/drain (S/D) region Fig 1B, 108 in and/or on the fn of the substrate, and on a side of the gate structure; a contact laterally aside the gate structure and landing on the S/D region Fig 5, 502; an interlayer dielectric layer Fig 6 on the substrate and laterally aside the contact Fig 6; and an additional dielectric layer laterally between the contact and the interlayer dielectric layer Fig 8-9 ¶0037-0038.
Regarding claim 10, Greene discloses wherein a density of the additional dielectric layer is different from a density of the interlayer dielectric layer ¶0028, 0034 and 0038.
Regarding claim 11, Greene discloses further comprising an contact etch stop layer (CESL) between the interlayer dielectric layer and the substrate ¶0027, wherein the contact etch stop layer is separated from the contact by the additional dielectric layer therebetween Fig 9.
Regarding claim 15, Greene discloses wherein a top surface of the additional dielectric layer is substantially coplanar with a top surface of the contact and a top surface of the interlayer dielectric layer Fig 9.
Regarding claim 16, Greene discloses wherein the contact covers a portion of a top surface of the isolation structure Fig 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (US Publication No. 2020/0152756) in view of Zang et al (US Publication No. 2020/0075738).
	Regarding claim 4, Greene discloses all the limitations but silent on the arrangement of the contacts. Whereas Zang discloses wherein the contact is in contact with a sidewall and/or a top surface of the gate structure Fig 12A-12B. Greene and Zang are analogous art because they are directed to FinFets and one of ordinary skill in the art would have had a reasonable expectation of success to modify Greene because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Greene and incorporate Zang’s teachings improve connectivity ¶0060.
	Regarding claim 5, Zang discloses further comprising an interlayer dielectric layer on the substrate and laterally aside the gate structure, wherein the contact is spaced from the interlayer dielectric layer by an additional dielectric layer therebetween ¶0052-0054 Fig 7A-11B.

Regarding claim 8, Zang discloses wherein a bottom width of the contact is larger than a top width of the contact Fig 12A-12B.

Claims 6-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (US Publication No. 2020/0152756) in view of Zang et al (US Publication No. 2020/0075738) and in further view of Lee et al (US Publication No. 2017/0207095).
	Regarding claim 6, Greene and Zang disclose all the limitations except for the protection layer. Whereas Lee discloses a protection layer disposed between the additional dielectric layer and the substrate ¶0060-0061. Greene and Lee are analogous art because they are directed to FinFets and one of ordinary skill in the art would have had a reasonable expectation of success to modify Greene because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Greene and incorporate a protection layer to function as an etch stop for subsequent processing.
Regarding claim 7, Lee discloses wherein the protection layer is further disposed laterally between the additional dielectric layer and the contact Fig 14-15 ¶0060-0061.
Regarding claim 12, Lee discloses further comprising a protection layer between the additional dielectric layer and the substrate, and between the additional dielectric layer and the interlayer dielectric layer Fig 14-15 ¶0060-0061.


Regarding claim 13, Lee discloses wherein the protection layer is further disposed on sidewalls of the contact and laterally sandwiched between the contact and the additional dielectric layer Fig 14-15 ¶0060-0061.
Regarding claim 14, Lee discloses wherein the additional dielectric layer covers a top surface of the interlayer dielectric layer Fig 14-15 ¶0060-0061.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US Publication No. 2017/0194212) in view of Zang et al (US Publication No. 2020/0075738).
	Regarding claim 17, Hung discloses a method of forming a semiconductor device, comprising: providing a substrate Fig 2, 12 having a fin Fig 2, 14 and an isolation structure Fig 2, 16 aside the fin; forming a gate structure Fig 2, 18 across the fin Fig 2, 14; forming a S/D region in and/or on the fin and aside the gate structure Fig 2, 26; forming an interlayer dielectric layer on the substrate to cover the gate structure and the S/D region Fig 3 ¶0019; removing a portion of the interlayer dielectric layer to form an opening exposing the S/D region and the isolation structure adjacent to the S/D region ¶0024.Hung discloses all the limitations except for the dummy contact.
Fig 7B ¶0050; forming an additional dielectric layer ¶0052 to fill the opening and laterally aside the dummy contact Fig 8B; and replacing the dummy contact with a contact ¶0060. Hung and Zang are analogous art because they are directed to FinFets and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hung because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Hung and incorporate the steps of Zang to protect the source and drain region from subsequent etching and forming steps prior to the formation of the contact areas.

	Regarding claim 18, Zang discloses wherein replacing the dummy contact with the contact comprises: removing the dummy contact, so as to form a contact hole in the additional dielectric layer; and forming the contact in the contact hole to connect to the S/D region Fig 11A-11B.
Regarding claim 19, Zang discloses wherein before forming the additional dielectric layer, further comprising forming a protection layer to cover the dummy contact ¶0051.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811